Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-8 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	In the instant case, lines 2 and 4 of the abstract state “comprises” which is form/legal phraseology often used in patent claims, which should be avoided.
The disclosure is objected to because of the following informalities:
.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 3-6 recite “sections that are interconnected with joints to enable changing their mutual angular orientation, wherein the linkage mechanism comprises a first linkage… a second linkage… a third linkage… a fourth linkage” and it is unclear what the relationship is between the “sections interconnected with joints” and the “linkages.” Based upon Applicant’s disclosure, these “sections” appear to be synonymous with the “linkages,” and there are no “sections” specifically labeled in the drawings. Examiner suggests referring to --linkages-- instead of “sections” in order to clarify.
	Claim 1, line 4 recites “wherein the linkage mechanism comprises” which is confusing because the transitional phrase in line 2 states “wherein the linkage 
	Claim 1, lines 5-6 recite “a first joint… a second joint” and it is unclear what the relationship is between the “joints” recited in line 3 and these “first” and “second” joints. Examiner suggests clarifying, for example --the joints include a first joint, a second joint…-.
Claim 5, line 2 recites “the linkages” and it is unclear if this is referring to all four linkages recited in claim 1.
Claim 5, line 2 recites “said joints” which is confusing because claim 1 recites “joints” but also recites “a first joint” “a second joint” “a third joint.” Which of these joints are being referred to?
Claim 6, line 2 recites “the linkages” and it is unclear if this is referring to all four linkages recited in claim 1.
Claim 6, line 2 recites “said joints” which is confusing because claim 1 recites “joints” but also recites “a first joint” “a second joint” “a third joint.” Which of these joints are being referred to?
	The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong et al. (2010/0305717).
Regarding claim 1, Tong discloses an exoskeleton glove (platform 24, Fig. 1, including finger rings 121, 122, Fig. 8) at least provided with an individual linkage mechanism (finger assemblies 71, Fig. 6) for each finger positionable with the exoskeleton glove (see Fig. 2), wherein the linkage mechanism (71) comprising: sections that are interconnected with joints to enable changing their mutual angular orientation (see Fig. 6, there are various “sections” of the device which are interconnected at joints to allow changing their angular orientation), wherein the linkage mechanism (71) comprises a first linkage (rail guide 14, Fig. 6) attached to the glove (rail guide 14 attaches via socket(s) 23 in Fig. 7), a second linkage (adjustable linkage 15, Fig. 6) connected to the first linkage (14, see Fig. 6) through a first joint (the rotatable connection at the proximal end of linkage 15 and the distal end of linkage 14, Fig. 6, see also Fig. 3 illustrating the rotational aspect of this joint), a third linkage (intermediate rail guide 17, Fig. 6) connected to the second linkage (15) through a second joint (linkage assembly 120, Fig. 6), and a fourth linkage (the unlabeled linkage 
Regarding claim 2, Tong discloses wherein the second linkage (15) is extendable (see Fig. 8, linkage 15 can lengthen or shorten). 
Regarding claim 3, Tong discloses wherein the second linkage (15) has a first portion which is embodied with a slide (1, see annotated Fig. A below), and a second portion which is provided with a slider (2, see annotated Fig. A below) that is movable in the slide (as seen in the “lengthen” to “shorten” comparison in Fig. A below) so as to arrange that the linkage mechanism is capable to be attuned to a user's finger length (see Fig. A “lengthen” and “shorten” and see lines 11-14 of [0070]). 

    PNG
    media_image1.png
    643
    499
    media_image1.png
    Greyscale

Annotated Figure A (from Fig. 8 of Tong): The second linkage (15) has a first portion (slide 1) and a second portion (slider 2, shaded gray by Examiner). As seen in the transition from the “lengthen” state to “shorten” state, the slider 2 is slid into the sheath of slide 1 to adjust the length of the finger assembly.
	Regarding claim 7, Tong discloses wherein the exoskeleton glove is provided with an individual linkage mechanism for a thumb (see Fig. 2, the thumb has its own linkage mechanism), wherein in addition to the individual linkage mechanism for each finger (the thumb linkage is separate from the finger mechanisms, so all of the thumb mechanism is “in addition” to the individual linkage mechanism for each finger, see Fig. 2), the linkage mechanism for the thumb is provided with an intermediate linkage or linkages (proximal follower assembly 13, Fig. 6) between the first linkage (14, Fig. 6) 
	Regarding claim 8, Tong discloses wherein the intermediate linkage or linkages (13, Fig. 6) is provided with one or more joints (see Fig. 6, there is at least one joint associated with follower assembly 13) to enable movements of the linkage mechanism for the thumb according to a user’s carpalmetacarpal joint (see Fig. 6, the intermediate linkage mechanism 13 will allow bending movements, and these movements may begin at the carpalmetacarpal joint, see Fig. 2, the linkage 14 is mounted near the location of that joint).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (2010/0305717) in view of Farrell et al. (2005/0273027).

Farrell teaches a related glove-based exoskeleton device (Fig. 1) which has length-adjustable components such as slide/slider (block 48 allows adjustable sliding of guide rod 46, to adjust the length for a user, see Fig. 1 and see the second sentence of [0045]). This includes a lockable connection (setscrew 52, Fig. 1; “setscrew 52 in block 48 is tightened against guide 46 once guide 46 is in the desired location” see the third sentence of [0045]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the slide and slider of Tong to include a setscrew as taught by Farrell in order to allow the user to selectively lock the adjusted length in place, once the length is set to the desired location.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (2010/0305717) in view of Bergelin et al. (2013/0226350).
Regarding claim 5, Tong is silent regarding wherein the first joint and/or the second joint is provided with a sensor for measuring angular displacement of the linkages connected to said joints. 
Bergelin teaches a related glove-based exoskeleton device (Fig. 1) with a plurality of joints (plurality of rings 26, Fig. 1) provided with a sensor (positional sensor 46, Fig. 1) for measuring angular displacement of the device (see the first two sentences of [0045]). This allows the rotation of the joint to be relayed to a controller (38, Fig. 1) and used in a feedback loop to control the position of the monitored finger (see the last sentence of [0045]).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (2010/0305717) in view of Agee et al. (6,063,087).
Regarding claim 6, Tong is silent regarding wherein the first joint and/or the second joint are spring-loaded with a spring for resisting or supporting angular displacement of the linkages connected to said joints. 
Agee teaches a related glove-based exoskeleton to apply assistive forces to finger joints (see Fig. 3). Agee has a linkage mechanism (assist joint 180, Fig. 4) including a plurality of joints (linkage connector 240, slider block 190, arcuate track member 200, Fig. 4) and the joint is spring-loaded with a spring (tension element 280, Fig. 4, stated to be a spring, see col. 7, lines 16-21) for resisting or supporting angular displacement of the linkages connected to the joints (see col. 7, lines 16-21, springs can be applied so that the torque applied to the joint 140 will tend to increase the flexion or increase the extension of the joint 140).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first joint and/or second joint to include a spring connection as taught by Agee in order to increase the flexion or extension of the joint, as some users may require additional assistance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cohen et al. (2017/0168565) discloses a related glove for actuating finger joints. Arata et al. (2016/0015590) discloses a related hand exoskeleton device which includes a drive spring. Kamper et al. (2015/0374575) discloses a related glove-based exoskeleton device for actuating finger joints. Ikebe et al. (2015/0342818) discloses a related exoskeleton device for actuating finger joints. Arakawa (2015/0245972) discloses a related exoskeleton device for actuating finger joints. Leuthardt et al. (2014/0277582) discloses a related exoskeleton device for actuating finger joints. Nguyen (2012/0059291) discloses a related glove-based exoskeleton device for actuating finger joints. Yip (2012/0059290) discloses a related exoskeleton device for actuating finger joints. Gu (10,423,227) discloses a related exoskeleton device for actuating finger joints. Agee et al. (6,592,584 and 6,565,563) discloses a related exoskeleton device for actuating finger joints. Kramer (6,110,130) discloses a related exoskeleton device for actuating finger joints. Torgerson (5,697,892) discloses a related exoskeleton device for actuating finger joints. Ketchum (3,756,222) discloses a related exoskeleton device for actuating finger joints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785       

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785